J-A24018-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 CEZARY PAWLOWSKI                          :
                                           :
                    Appellant              :   No. 339 WDA 2020

             Appeal from the Order Entered February 18, 2020
   In the Court of Common Pleas of Allegheny County Criminal Division at
                     No(s): CP-02-SA-0002321-2019


BEFORE: BENDER, P.J.E., McLAUGHLIN, J., and MUSMANNO, J.

JUDGMENT ORDER BY McLAUGHLIN, J.:                  FILED JANUARY 04, 2021

      Cezary Pawlowski, pro se, appeals from an order affirming his summary

conviction for littering. On appeal, Pawlowski failed to comply with briefing

requirements set forth in the Pennsylvania Rules of Appellate Procedure. Thus,

we quash this appeal because of substantial deficiencies in Pawlowski’s

appellate brief, which have precluded our meaningful review.

      Pawlowski was convicted by the magisterial district judge of littering. He

filed a summary appeal, and the trial court conducted a de novo hearing.

Based on the testimony and evidence presented at the hearing, the trial court

found that Pawlowski had knocked over his neighbor’s trash can and dumped

trash all over her porch. The court found him guilty of littering.

      After Pawlowski appealed to this Court, he filed a concise statement of

errors complained of on appeal, which the trial court described as “repetitious

and vague.” Trial Court Opinion, 6/03/20, at 2. The court surmised that
J-A24018-20



Pawlowski seemed to be claiming that the verdict was against the weight of

the evidence, that the court considered inadmissible evidence, and that the

court limited Pawlowski’s ability to present evidence. See id.

      Parties to an appeal are required to submit briefs to this Court in

conformity, in all material respects, with the requirements of the Rules of

Appellate Procedure. See Pa.R.A.P. 2101; see also Pa.R.A.P. 2111(a) (setting

forth requirements regarding content of appellant’s brief). This Court may

quash or dismiss an appeal if the appellant fails to conform to these briefing

requirements. See Karn v. Quick & Reilly Inc., 912 A.2d 329, 335

(Pa.Super. 2006).

      Although this Court is willing to liberally construe materials filed
      by a pro se litigant, pro se status confers no special benefit upon
      the appellant. To the contrary, any person choosing to represent
      himself in a legal proceeding must, to a reasonable extent,
      assume that his lack of expertise and legal training will be his
      undoing.

In re Ullman, 995 A.2d 1207, 1211-12 (Pa.Super. 2010) (some citations

omitted). While this Court may overlook minor defects or omissions in an

appellant’s brief, we will not act as appellate counsel.

      Our review of Pawlowski’s brief reveals substantial violations of the

Rules of Appellate Procedure. Pawlowski does not include a statement of

jurisdiction, a statement of the order in question, a statement of scope and

standard of review, a statement of questions involved, a statement of the

case, or a summary of argument. See Pa.R.A.P. 2111(a). Further, Pawlowski’s

brief does not cite to any legal authority or to the record in order to support


                                      -2-
J-A24018-20



its allegations. See Pa.R.A.P. 2119(a). Because the inadequacies in

Pawlowski’s brief prevent us from knowing with certainty the claims he is

raising on appeal, or whether there is any merit to his claims, we quash his

appeal.1

       Appeal quashed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/4/2021




____________________________________________


1 Moreover, we observe that even if properly briefed, the claims Pawlowski
appears to be attempting to assert would all have been rejected as waived or
meritless. If Pawlowski means to challenge the verdict as against the weight
of the evidence, he waived such a claim by not raising it before the trial court,
as the Pennsylvania Rules of Criminal Procedure require. See Pa.R.Crim.P.
607(A). As for a claim that the trial court considered inadmissible evidence,
he likewise waived that claim by failing to raise it before the trial court. See
Pa.R.A.P. 302(a). Finally, the transcript does not reveal any instance where
the trial court limited Pawlowski’s ability to cross examine a witness or to
present evidence. Thus, assuming he preserved such a claim by making an
appropriate objection in the trial court, his final claim would be meritless.

                                           -3-